IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,768-01


                                IN RE DANIEL LEGER, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 1471451 IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that the District Clerk has not entered an order of

dismissal in this case signed on November 11, 2019. TEX . GOV ’T . CODE § 51.303.

       Respondent, the District Clerk of Harris County, shall respond to Relator’s claim. The

response shall state what actions have been taken with respect to the dismissal order in this case, if

any. If the order has not been entered or otherwise recorded, the District Clerk shall provide a legal

rationale, if any. This motion for leave to file will be held. Respondent shall comply with this order

within thirty days from the date of this order.

Filed: March 11, 2020
Do not publish